Citation Nr: 1606908	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO. 13-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active service from October 1970 to December 1970, January 2003 to August 2008, and September 2008 to September 2010.  

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for asthma, assigning a 10 percent rating from September 23, 2010.  

During the pendency of the appeal, the RO increased the rating for the Veteran's asthma from 10 to 30 percent, effective September 23, 2010.  The Veteran now seeks an even higher rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the increased rating claim on appeal.

The Veteran's asthma is currently assigned a 30 percent disability rating under Diagnostic Code (DC) 6602.  38 C.F.R. § 4.97 (2015).   

Under DC 6602, a 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted where there is FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  For assignment of a 100 percent evaluation, there must be a showing of FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 
38 C.F.R. § 4.97 (2015).

The Veteran in this case most recently underwent a respiratory examination for VA compensation purposes in February 2015 and the Board notes that his pulmonary function test (PFT) results do not meet the criteria for a higher rating under DC 6602.  However, after conducting the PFT, the examiner commented that the Veteran's asthma was not well-controlled even with his prescribed daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  As such, the examiner felt that an increase in the Veteran's Advair dose and/or a change to a different combination inhaler was indicated.  

In an October 2015 VA Form-646, the Veteran asserted that due to taking multiple medications for his asthma, the February 2015 PFT does not reflect the true severity of his asthma.  He also asserted that his asthma had worsened in severity and warrants a higher rating.  

The Board notes that the post-bronchodilator findings from the PFTs are the standard in pulmonary assessment and use of them assures consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual).  If the post-bronchodilator results are poorer than the pre-bronchodilator results however, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2015).  

At any rate, the there is no indication as to whether the Veteran's asthma medication was in fact changed after the February 2015 examination; there are no records pertaining to asthma treatment subsequent to that examination currently in the claims file.  Therefore, on remand, any outstanding pertinent evidence should be obtained and added to the claims file in order to ascertain a complete disability picture.  Moreover, given the February 2015 examination findings in addition to the Veteran's subsequent lay assertion that his asthma has worsened, the Board finds that he should be provided with a new respiratory examination to determine the current severity of his asthma.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and/or private medical evidence pertaining to the treatment of the Veteran's asthma, specifically to include any treatment records dated subsequent to the February 2015 VA examination. 

2.  Then, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected asthma.  The claims file should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

After examining the Veteran and reviewing his claims file, the examiner is asked to:

a).  Identify all current signs and symptoms associated with the Veteran's asthma.

b).  All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted. The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of his or her report. 

c).  Indicate the current medication(s) prescribed for the Veteran's asthma, specifically commenting on whether his asthma has required at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

d).   Identify any functional impairment associated with the Veteran's asthma, including what kind of employment limitations that might result. 

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

3.   Upon completion of the above, readjudicate the increased rating claim for asthma.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


